Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action filed October 26, 2021 is acknowledged.  Claim 1 was amended and claims 10 and 17-18 were cancelled.  Claims 1-9, 11-16 and 19-22 are pending in the instant application.  The restriction was deemed proper and made final in the previous office action.  Claims 3, 5-9, 11-16 and 19-22 remain withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-2 and 4 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The specification objection is withdrawn in view of amendment of the specification filed October 26, 2021.

The objections to claim 1 is withdrawn in view of amendment of claim 1 filed October 26, 2021.

The rejection of claims 1-2, 4, 10 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed October 26, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Wipf (US20070161544 A1, cited previously)  in view of Szeto (US7704954 B2, cited previously) and Szeto* (ANTIOXIDANTS & REDOX SIGNALING Volume 10, Number 3, 2008, cited previously).
Wipf teaches a composition for delivering cargo in a mitochondrial membrane comprising a cargo and a membrane active compound having high affinity with the mitochondria (see claim 28) and wherein the membrane active compound has therapeutic properties (See claim 31).  Wipf teaches wherein the composition comprises a conjugate comprising a mitochondrial targeting moiety and TEMPO (see Figures 1C-1E).  Wipf teaches that “An object of this invention is to provide a method for administering the composition to patients with a condition, including a disease or an illness, which is the result from excessive mitochondrial production of reaction oxygen species (ROS)” (see paragraph 0030).

There remains a very real need for a composition and associated methods for delivering cargo of various types to mitochondria. In one embodiment, a composition comprising membrane active peptidyl fragments having a high affinity with the mitochondria linked to cargo is provided. The cargo may be selected from a large group of candidates. There is a need for compositions and methods for effectively treating a condition that is caused by excessive mitochondria production of ROS and RNS in the mitochondrial membrane” (See paragraph 0020).   Wipf specifically teaches gramicidin peptide (mito targeting moiety) attached to TEMPO (see Figure 1).
Wipf is silent to wherein D-Arg-2’6’-Dmt-Lys-Phe-NH2 is conjugated to TEMPO as the targeting moiety.
However, Szeto teaches “A method for delivering a molecule to a cell, the method comprising contacting the cell with a carrier complex, wherein the carrier complex comprises the molecule conjugated to an aromatic cationic peptide, wherein the aromatic cationic peptide is selected from the group consisting of D-Arg-2′,6′Dmt-Lys-Phe-NH2” (see claim 1) and wherein the molecule is an antioxidant” (See amino, carboxyl, Sulfhydryl, maleimide, isocyanate, isothiocyanate and hydroxyl” (See column 17, lines 61-67, 18, lines 1-5).
Szeto* teaches that “Mitochondrial uptake of SS-02 and SS-31 were confirmed using isolated mouse liver mitochondria, and uptake of [3H]SS-02 and [3H]SS- 31 were rapid with maximal levels reached within 2 min. The fraction of peptide partitioned to mitochondria was estimated to be 1000–5000-fold compared to extramitochondrial concentration. Even though these are cationic peptides, mitochondrial fractionation studies revealed that the peptides are localized to the inner mitochondrial membrane rather than in the matrix (see Figure 3)” (page 606, right column, first paragraph). Contrary to MitoQ and MitoE, the uptake of these aromatic-cationic peptides into mitochondria is not dependent on mitochondrial potential, as the extent of uptake was only reduced by 10–15% in mitochondria that were depolarized with FCCP (120). Because these positive-charged peptides are not delivered into the mitochondrial matrix, their uptake is not limited to mitochondria with normal potential. This is a major advantage when dealing with diseased mitochondria with compromised mitochondrial potential”  (see page 606, right hand column, first paragraph).  Szeto* teaches that SS-31 is capable of scavenging ROS and inhibiting oxidative damage (see page 606, right hand column, last paragraph, into page 607, left hand column first paragraph).
It would have been obvious before the effective filing date of the claimed invention to use  D-Arg-2’6’-Dmt-lys-phe-NH2 (SS-31) as the carrier peptide of Wipf conjugated to TEMPO for delivery into the cell and the mitochondria for reducing of oxidant production and damage.  One of ordinary skill in the art would have been motivated to use SS-31 as the mitochondrial targeting motif given that it is delivered to/associates with the inner mitochondrial membrane and does so independent of mitochondrial 
Regarding claim 1, Szeto teaches wherein the aromatic cationic peptides is D-Arg-2′,6′Dmt-Lys-Phe-NH2 (see claim 1 of Szeto).
Regarding claims 2 and 4, Szeto teaches wherein the aromatic cationic peptide is attached to the antioxidant via the amino terminal (nitrogen containing) (See column 17, lines 61-67, 18, lines 1-5).  Nevertheless, it would have been obvious to try and conjugate the antioxidant via the N-terminus or C-terminus groups given the limited sites of attachment.  The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try attachment of the antioxidant at both the N- and C-terminus of the cationic aromatic peptide SS-31.   Thus, use of the N or C-terminus of the aromatic peptide for conjugation is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding claim 1, Wipf in view of Szeto and Szeto* teach a composition comprising SS-31 (which is disclosed in section II of the Specification) directly conjugated to TEMPO.
Regarding claim 1, Szeto teaches wherein the aromatic cationic peptides is D-Arg-2′,6′Dmt-Lys-Phe-NH2 (see claim 1 of Szeto).

Response to Applicant’s Arguments
Applicant argues that “In this case, one of skill in the art would not be motivated to combine the references in the manner claimed or have a reasonable expectation of success in doing so. In particular, there is no motivation to derive the aromatic-cationic peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 linked to 
the antioxidant TEMPO (4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl) based on the  references.   Only the Wipf reference teaches use of the antioxidant TEMPO. However, it does not teach or suggest the use of an aromatic-cationic peptide. Paragraphs [0079]-[0081] of the reference describe several peptide embodiments, and none comprise and aromatic-cationic peptide.  In view of the disparate class of peptides discussed in Wipf, one of skill in the art would not be motivated to combine the references in the manner claimed or have a reasonable expectation of success in doing so. Accordingly, the references do not support a rejection under  § 103 and Applicant requests that the rejection be withdrawn.
Applicant’s arguments have been fully considered but not found persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner acknowledges that Wipf is silent to wherein D-Arg-2’6’-Dmt-Lys-Phe-NH2 is conjugated to TEMPO as the targeting moiety.  However, the teachings of Szeto and Szeto* were presented to provide motivation to do so.  In particular, Szeto teaches “A method for delivering a molecule to a cell, the method comprising contacting the cell with a carrier complex, wherein the carrier complex comprises the molecule conjugated to an aromatic cationic peptide, wherein the aromatic cationic peptide is selected from the group consisting of D-Arg-2′,6′Dmt-Lys-Phe-NH2” (see claim 1) and wherein the molecule is an antioxidant” (See claims 1, 5 and 11-14).  Szeto teaches that the aromatic cationic peptides deliver the therapeutic compounds into the cell and also over the blood brain barrier without interference of the therapeutics activity (see abstract, column 22, lines 15-20, and column 19, lines 43-51).  Szeto teaches that “a carrier complex comprises at least one molecule chemically bonded (e.g., conjugated) to at least one aromatic cationic peptide. The molecule can be chemically bonded to an aromatic cationic peptide by any method known to those in the art. For example, a functional group on the molecule may be directly attached to a functional group on the aromatic cationic peptide. Some examples of Suitable functional groups include, for example, amino, carboxyl, Sulfhydryl, maleimide, isocyanate, isothiocyanate and hydroxyl” (See column 17, lines 61-67, 18, lines 1-5).

It would have been obvious before the effective filing date of the claimed invention to use  D-Arg-2’6’-Dmt-lys-phe-NH2 (SS-31) as the carrier peptide of Wipf conjugated to TEMPO for delivery into the cell and the mitochondria for reducing of oxidant production and damage.  One of ordinary skill in the art would have been motivated to use SS-31 as the mitochondrial targeting motif given that it is delivered to/associates with the inner mitochondrial membrane and does so independent of mitochondrial membrane potential which is beneficial in pathological states that alter membrane potential.  One of ordinary skill in the art additionally would have been motivated to use SS-31 given that it is well-known in the art to have potent antioxidant activity within the mitochondria as taught by Szeto*.  There is a reasonable expectation of success given that Szeto teaches conjugation of SS-31 to antioxidants for cellular delivery and Szeto* teaches that SS-31 successful targets to the mitochondrial inner membrane and reduces oxidative damage within the mitochondria.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.